DETAILED ACTION
Claims 1, 2 and 20-24 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Change
MPEP 704.01  - PREVIOUS EXAMINER’S SEARCH
“When an examiner is assigned to act on an application which has received one or more actions by some other examiner, full faith and credit should be given to the search and action of the previous examiner unless there is a clear error in the previous action or knowledge of other prior art. In general the second examiner should not take an entirely new approach to the application or attempt to reorient the point of view of the previous examiner, or make a new search in the mere hope of finding something. See MPEP § 719.05.”

Reasons for Allowance
Previous examiner stated that critical features such as “intercepting, at the remote application instance” and “draw commands” were not found in the prior art.  
References US Pat. No. 9257097 and US Pub. No. 2016/0350061 provided in the IDS submitted 1/20/2022 appear to disclose providing “draw commands” in their disclosure of sending “rendering instructions” from a source device to a sink device.  
The previous examiner stated in their Notice of Allowance dated 10/21/2021 
“According to Informit_com (Pfeeger et al., “Security in Computing”, 4" edition, 2006), “an interception means that some unauthorized party has gained access to an asset. The outside party 
According to this interpretation, the references do not appear to disclose “intercepting, at the remote application instance.”   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/KEVIN S MAI/Primary Examiner, Art Unit 2456